NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 27 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KENT PIVONKA; JAMES SMITH,                       No. 12-15068

              Plaintiffs - Appellants,           D.C. No. 2:11-cv-01759-GEB-
                                                 CKD
  v.

ALLSTATE INSURANCE COMPANY,                      MEMORANDUM*
an Illinois corporation; ALLSTATE
PROPERTY AND CASUALTY
COMPANY, an Illinois corporation,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
              Garland E. Burrell, Jr., Senior District Judge, Presiding

                          Submitted February 12, 2014**
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN and MURGUIA, Circuit Judges, and ADELMAN,
District Judge.***

      Kent Pivonka appeals the district court’s order granting Allstate Insurance

Company’s motion to compel appraisal and stay litigation of his putative class

action.

      Appraisal is a form of arbitration under California law. See, e.g., Doan v.

State Farm Gen. Ins. Co., 125 Cal. Rptr. 3d 793, 801 (Cal. Ct. App. 2011). We

therefore lack jurisdiction to consider this appeal. See 9 U.S.C. § 16(b); Dees v.

Billy, 394 F.3d 1290, 1294 (9th Cir. 2005) (“We therefore hold that a district court

order staying judicial proceedings and compelling arbitration is not

appealable[.]”).1

      DISMISSED.




          ***
             The Honorable Lynn S. Adelman, District Judge for the U.S. District
Court for the Eastern District of Wisconsin, sitting by designation.
      1
             Pivonka’s motion to take judicial notice of court records, filed with
this Court on January 16, 2014, is DENIED as moot.